     Case 2:18-cv-02280-APG-CWH Document 1 Filed 11/29/18 Page 1 of 14



David H. Krieger, Esq.
Nevada Bar No. 9086
HAINES & KRIEGER, LLC
8985 S. Eastern Ave., Suite 350
Henderson, NV 89123
Phone: (702) 880-5554
FAX: (702) 385-5518
Email: dkrieger@hainesandkrieger.com

Attorney for Plaintiff
SONYA PICKETT

                     UNITED STATES DISTRICT COURT
                          DISTRICT OF NEVADA

                                          :
SONYA PICKETT,                            :
                                            Civil Action No.: ______
                                          :
                    Plaintiff,            :
      v.                                  :
                                          :
QCHI f/k/a QC HOLDINGS, INC.,             :
                                            COMPLAINT
                                          :
                    Defendant.            :
                                          :
                                          :

      For this Complaint, the Plaintiff, SONYA PICKETT, by undersigned

counsel, states as follows:


                                 JURISDICTION

      1.     This action arises out of Defendant’s violations of the Telephone

Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”) by negligently,

knowingly, and/or willfully placing automated calls to Plaintiff’s cellular phone
     Case 2:18-cv-02280-APG-CWH Document 1 Filed 11/29/18 Page 2 of 14



without consent, thereby violating the TCPA.

      2.     This action also arises out of Defendant’s violations of Nevada

Revised Statutes Chapter 604A.010 et seq. (“NRS 604A”), and the harassment of

Plaintiff by Defendant and its agents in their illegal efforts to collect a high-interest

loan as defined under this Chapter.

      3.     Plaintiff alleges as follows upon personal knowledge as to Plaintiff

and Plaintiff’s own acts and experiences, and, as to all other matters, upon

information and belief, including investigation conducted by Plaintiff’s attorneys.

      4.     Defendant has through its conduct in collecting a loan governed by

NRS 604A violated NRS 604A.415 (replaced in revision by NRS 604A.5014,

604A.5041 and 604A.5068) (hereinafter “NRS 604A.415”).

      5.     Defendant QCHI F/K/A QC HOLDINGS, INC. is a “licensee” as that

term is defined by NRS 604A.

      6.     NRS 604A.415 incorporates the Fair Debt Collection Practices Act

(FDCPA), as amended, 15 U.S.C. §§ 1692a to 1692j, which applies herein “even if

the licensee is not otherwise subject to the provisions of the [FDCPA].”

      7.     Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367 and this

Court has original jurisdiction over Plaintiff’s TCPA claims pursuant to 28 U.S.C.

§ 1331. Mims v. Arrow Fin. Serv., LLC, 132 S.Ct. 740 (2012).
     Case 2:18-cv-02280-APG-CWH Document 1 Filed 11/29/18 Page 3 of 14



      8.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) &

(c), because Plaintiff resides within the District of Nevada, a substantial portion of

the events or omissions giving rise to the claim occurred in this District, and

Defendant regularly conducts business in this District.

                                      PARTIES
      9.     The Plaintiff, SONYA PICKETT (“Plaintiff” or “Mrs. Pickett”), is an

adult individual residing in Las Vegas, Nevada.

      10.    Plaintiff is, and at all times mentioned herein was, a “person” as

defined by 47 U.S.C. § 153(39).

      11.    Defendant QCHI F/K/A QC HOLDINGS, INC. (“Defendant” or

“QCHI”) is doing business in the State of Nevada.

      12.    Defendant is and at all times mentioned herein was, a corporation and

is a “person,” as defined by 47 U.S.C. § 153 (39).

      13.    QCHI at all times acted by and through one or more of the Collectors.

              ALLEGATIONS APPLICABLE TO ALL COUNTS
A. The Debt


      14.    Plaintiff allegedly incurred a financial obligation (the “Debt”) to

QCHI.

      15.    The Debt was a “high-interest loan” as defined by NRS 604A.0703.
     Case 2:18-cv-02280-APG-CWH Document 1 Filed 11/29/18 Page 4 of 14



      16.    NRS 604A.415 provides that:

             If a customer defaults on a loan, the licensee may collect
             the debt owed to the licensee only in a professional, fair
             and lawful manner. When collecting such a debt, the
             licensee must act in accordance with and must not violate
             sections 803 to 812, inclusive, of the federal Fair Debt
             Collection Practices Act, as amended, 15 U.S.C. §§
             1692a to 1692j, inclusive, even if the licensee is not
             otherwise subject to the provisions of that Act.

      17.    As such, a violation of the Fair Debt Collection Practices Act

(FDCPA) a though j is also a violation of NRS 604A.415.

B. QCHI Engages in Harassment and Abusive Tactics

                                      FACTS

      18.    Plaintiff was struggling to pay her high-interest loan to QCHI and

contacted QCHI on several occasions to try to obtain more workable payment

arrangements.

      19.    QCHI refused to provide any meaningful accommodation or relief

from the Debt.

      20.    Plaintiff then defaulted on the Debt.

      21.    After default, QCHI placed numerous collections to Plaintiff – often

multiple times per day – on an almost daily basis, which was annoying and

harassing.

      22.    However, the annoyance that drove Plaintiff to bring this suit occurred

on or about September 12, 2018, when QCHI illegally called Plaintiff’s cell phone
     Case 2:18-cv-02280-APG-CWH Document 1 Filed 11/29/18 Page 5 of 14



at approximately 6:00 am in the morning, waking her up. At that point Plaintiff

demanded QCHI stop all collection calls, since she was being harassed and abused.

However, QCHI continued its relentless collection campaign resulting in this suit.

C. Plaintiff Suffered Actual Damages

      23.    Plaintiff has suffered and continues to suffer actual damages as a

result of QCHI’s unlawful conduct.

      24.    Further, Plaintiff alleges that Defendant’s actions at all times herein

were “willful.”

      25.    As a direct consequence of Defendant’s harassing phone calls, acts,

practices and conduct, Plaintiff suffered and continues to suffer from anger,

anxiety, emotional distress, frustration, rage, headaches, an upset stomach, and has

otherwise been totally annoyed by Defendant’s intrusive and illegal collection

efforts. Plaintiff has also lost the use of personal and family time while enduring

these frustrations.

      26.    Plaintiff has also contemplated filing bankruptcy as a result of

Defendant’s illegal conduct to stop harassing calls in the future.

       THE TELEPHONE CONSUMER PROTECTION ACT OF 1991

      27.    In 1991, Congress enacted the TCPA in response to a growing number

of consumer complaints regarding certain telemarketing practices.
     Case 2:18-cv-02280-APG-CWH Document 1 Filed 11/29/18 Page 6 of 14



      28.    The TCPA regulates, among other things, the use of automated

telephone dialing systems.

      29.    47 U.S.C. § 227(a)(1) defines an automatic telephone dialing system

(“ATDS”) as equipment having the capacity –

             (A) to store or produce telephone numbers to be called,
             using a random or sequential number generator; and

             (B)    to dial such numbers.

      30.    Specifically, 47 U.S.C. § 227(1)(A)(iii) prohibits any call using an

ATDS or an artificial or prerecorded voice to a cellular phone without prior

express consent by the person being called, unless the call is for emergency

purposes.

      31.    Such calls are prohibited because automated or prerecorded telephone

calls are a greater nuisance and invasion of privacy than live solicitation calls.

      32.    Autodialed and prerecorded calls to a wireless number by a creditor,

or on behalf of a creditor, are permitted only if the calls are made with the “prior

express consent” of the called party.

      33.    A caller may not limit the manner in which revocation of prior express

consent to call may occur and that the burden is on the caller to prove it obtained

the necessary prior express consent.

      34.    Further, consumers (like Plaintiff) may revoke consent through any

reasonable means.
     Case 2:18-cv-02280-APG-CWH Document 1 Filed 11/29/18 Page 7 of 14



      35.      Nothing in the language of the TCPA nor its legislative history

supports the notion that Congress intended to override a consumer’s common law

right to revoke consent.

      36.      Indeed, some consumers may find unwanted intrusions by phone more

offensive than home mailings because they can cost them money and because, for

many, their phone is with them at almost all times (like Plaintiff).

      37.      Consumers have a right to revoke consent, using any reasonable

method including orally as Plaintiff did here.

            ALLEGATIONS APPLICABLE TO ALL TCPA COUNTS
      38.      Within the four years prior to filing the instant complaint, Plaintiff

received numerous calls from Defendant from the following phone number (among

potentially others): (913) 234-5458.

      39.      Upon information and belief, Defendant employs an automatic

telephone dialing system (“ATDS”) which meets the definition set forth in 47 U.S.C.

§ 227(a)(1).

      40.      Defendant or its agent/s contacted Plaintiff on Plaintiff’s cellular

telephone number ending in “0010” via an ATDS as defined by 47 U.S.C. §

227(a)(1), as prohibited by 47 U.S.C. § 227(b)(1)(A). Specifically, there were slight

pauses before each call connected.
     Case 2:18-cv-02280-APG-CWH Document 1 Filed 11/29/18 Page 8 of 14



      41.    On or about September 12, 2018, after Defendant called Plaintiff’s cell

phone at approximately 6:00 am in the morning, Plaintiff instructed Defendant or its

agent(s) to not call Plaintiff’s cell phone ever again thereby revoking consent, if any

ever existed, to be contacted by Defendant via an ATDS.

      42.    However, Defendant continued placing calls to Plaintiff’s cellular

telephone, without consent, using an ATDS in violation of the TCPA dozens, if not

100’s of times even after September 12, 2018.

      43.    Defendant’s ATDS has the capacity to store or produce telephone

numbers to be called, using a random or sequential number generator.

      44.    The telephone number at which Defendant contacted Plaintiff was and

is assigned to a cellular telephone service as specified in 47 U.S.C. §

227(b)(1)(A)(iii). Plaintiff also noted that when she answered Defendant’s calls there

would be “dead air” sometimes for several seconds, which indicated to her that an

automated system was in use and her calls were being routed to a collection

representative once the ATDS identified a live user when she answered the calls.

      45.    Defendant’s calls to Plaintiff’s cellular telephone were not for

“emergency purposes.”

      46.    The burden is on Defendant to demonstrate that it had prior express

consent to call Plaintiff’s cellular phone with an ATDS, which it did not have for

calls placed to Plaintiff’s cell phone after September 12, 2018.
     Case 2:18-cv-02280-APG-CWH Document 1 Filed 11/29/18 Page 9 of 14



      47.    Further, Plaintiff is unaware as to whether or how Defendant ever

obtained consent to place calls to cell phone in the first instance using an ATDS and

avers that potentially all calls placed to her by Defendant violated the TCPA.

      48.    Plaintiff suffered actual harm and loss, since the unwanted calls

depleted Plaintiff’s cell phone’s battery, and the cost of electricity to recharge the

phone is a tangible harm. While small, this cost is a real one, and the cumulative

effect can be consequential, just as is true for exposure to X-rays resulting from

Defendant’s unwanted phone calls to Plaintiff’s cell phone.

      49.    Plaintiff also suffered from an invasion of a legally protected interest by

placing calls to Plaintiff’s personal phone line when Defendant had no right to do so,

resulting in an invasion of Plaintiff’s right to privacy. The TCPA protects consumers

from this precise behavior.

      50.    Plaintiff has a common law right to privacy. E.g., Samuel D. Warren &

Louis D. Brandeis, The Right to Privacy, 4 Harv. L. Rev. 1155, 193 (1890).

Congress sought to further protect that right by enacting the TCPA.

      51.    Plaintiff was also personally affected, since Plaintiff felt Plaintiff’s

privacy had been invaded when Defendant placed calls to Plaintiff’s phone line

without any consent to do so.

      52.    The injury suffered by Plaintiff is concrete because Defendant’s

violations caused Plaintiff to suffer an invasion of privacy.
     Case 2:18-cv-02280-APG-CWH Document 1 Filed 11/29/18 Page 10 of 14



                                      COUNT I

                              Violations of the FDCPA
                      (as incorporated through NRS 604A.415)

       53.    Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       54.    Any violation of 15 U.S.C. §§ 1692a through j constitutes a violation

of NRS 604A.415.

       55.    Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant

engaged in behavior the natural consequence of which was to harass, oppress, or

abuse Plaintiff in connection with the collection of a debt.

       56.    Defendant’s conduct violated 15 U.S.C. § 1692d(5) in that Defendant

caused Plaintiff’s phone to ring repeatedly or engaged Plaintiff in repeated

conversations in connection with the collection of a debt.

       57.    Defendant’s conduct violated 15 U.S.C. § 1692e(11) in that

Defendant’s communications with Plaintiff failed to include a “mini-Miranda”

warning, “This is an attempt to collect a debt” and/or that the “communication is

from a debt collector”. During the collection calls, QCHI did not make these

required disclosures.

       58.    Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant

used unfair and unconscionable means to collect a debt and attempted to humiliate

and belittle Plaintiff.
     Case 2:18-cv-02280-APG-CWH Document 1 Filed 11/29/18 Page 11 of 14



      59.    The foregoing acts and omissions of Defendant constitute numerous

and multiple violations of the FDCPA (and therefore also constitute violations of

NRS 604A.415), including every one of the above-cited provisions.

      60.    Plaintiff is entitled to damages as a result of Defendant’s violations.

      61.    Plaintiff has been required to retain the undersigned as counsel to

protect Plaintiff’s legal rights to prosecute this cause of action, and is therefore

entitled to an award or reasonable attorneys’ fees plus costs incurred.

                                      COUNT II

                            Negligent Violations of the
                       Telephone Consumer Protection Act,
                             (47 U.S.C. § 227, et seq.)

      62.    Plaintiff repeats and realleges the above paragraphs of this Complaint

and incorporates them herein by reference.

      63.    Defendant negligently placed multiple automated calls to cellular

numbers belonging to Plaintiff without Plaintiff’s prior express consent.

      64.    Each of the aforementioned calls by Defendant constitutes a negligent

violation of the TCPA.

      65.    As a result of Defendant’s negligent violations of the TCPA, Plaintiff

is entitled to an award of $500.00 in statutory damages for each call in violation of

the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).
    Case 2:18-cv-02280-APG-CWH Document 1 Filed 11/29/18 Page 12 of 14



      66.    Additionally, Plaintiff is entitled to and seek injunctive relief

prohibiting such conduct by Defendant in the future.

                                     COUNT III

                    Knowing and/or Willful Violations of the
                     Telephone Consumer Protection Act,
                           (47 U.S.C. § 227, et seq.)

      67.    Plaintiff repeats and realleges the above paragraphs of this Complaint

and incorporates them herein by reference.

      68.    Defendant knowingly and/or willfully placed multiple automated calls

to cellular numbers belonging to Plaintiff without Plaintiff’s prior express consent.

      69.    Each of the aforementioned calls by Defendant constitutes a knowing

and/or willful violation of the TCPA.

      70.    As a result of Defendant’s knowing and/or willful violations of the

TCPA, Plaintiff is entitled to an award of treble damages up to $1,500.00 for each

call in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

227(b)(3)(C).

      71.    Additionally, Plaintiff is entitled to seek injunctive relief prohibiting

such conduct by Defendant in the future.
    Case 2:18-cv-02280-APG-CWH Document 1 Filed 11/29/18 Page 13 of 14



                            PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays that judgment be entered against Defendant

awarding Plaintiff:

      1. for consequential damages pursuant to NRS 604A.930 against each and

         every Defendant for Plaintiff;

      2. for statutory damages pursuant to NRS 604A.930 against each and every

         Defendant for Plaintiff;

      3. for an award of actual damages pursuant to NRS 604A.930 against each

         and every Defendant for Plaintiff;

      4. for an award of punitive damages pursuant to NRS 604A.930 against each

         and every Defendant for Plaintiff;

      5. for an award of costs of litigation and reasonable attorney’s fees pursuant

         to NRS 604A.930 against each and every Defendant for Plaintiff;

      6. “void” the Debt, bar Defendant from collecting thereon, and compel

         Defendant to turnover any principal, interest or other charges or fees

         collected on the Debt pursuant to NRS 604A.900(1).

      7. Injunctive relief prohibiting such violations of the TCPA by Defendant in

         the future;

      8. Statutory damages of $500.00 for each and every call in violation of the

         TCPA pursuant to 47 U.S.C. § 227(b)(3)(B);
   Case 2:18-cv-02280-APG-CWH Document 1 Filed 11/29/18 Page 14 of 14



    9. Treble damages of up to $1,500.00 for each and every call in violation of

       the TCPA pursuant to 47 U.S.C. § 227(b)(3)(C);

    10. any other legal or equitable relief that the court deems appropriate.

           TRIAL BY JURY DEMANDED ON ALL COUNTS

Dated: November 29, 2018

                                      Respectfully submitted,

                                      By /s/ David H. Krieger, Esq.

                                      David H. Krieger, Esq.
                                      Nevada Bar No. 9086
                                      HAINES & KRIEGER, LLC
                                      8985 S. Eastern Avenue, Suite 350
                                      Henderson, Nevada 89123
                                      Phone: (702) 880-5554
                                      FAX: (702) 385-5518
                                      Email: dkrieger@hainesandkrieger.com

                                      Attorney for Plaintiff
                                      SONYA PICKETT
